Citation Nr: 0534106	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a rash on the 
veteran's face and arms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for PTSD and a 
rash on face and arms.  

Pursuant to his request, the veteran was scheduled for a 
Travel Board hearing at the RO in November 2005; however, he 
failed to report for that hearing.  As he has not provided 
cause for his failure to appear or requested another hearing, 
the veteran's hearing request is deemed withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d),(e) (2005).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records are negative for any findings 
attributed to a psychiatric disorder, there is no current 
diagnosis of PTSD, and the only psychiatric diagnoses of 
record are anxiety and depression, which have been attributed 
to non-service related medical conditions, to include a 
postoperative back disability and the lack of mobility 
associated with it.  

3.  The service medical records are negative for any findings 
of a skin rash; the first evidence of any skin condition is 
dated approximately 27 years after service and there is no 
medical evidence or competent opinion linking a current skin 
disease to any incident of service.    





CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2005).

2.  Service connection for a skin rash on the veteran's face 
and arms is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 2002 rating decision; the July 
2003 Statement of the Case; the August 2003 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for service connection for 
PTSD and a skin rash, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated July 2002 and November 2005 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  The veteran was notified and aware 
of the evidence needed to substantiate his claims for service 
connection for PTSD and a skin rash, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in July 2002, prior to the September 2002 RO 
rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by July 
2002 and November 2005 correspondence and asked him to 
identify all medical providers who treated him for PTSD and a 
skin rash.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA examinations in April 2000, May 
2002, and December 2002.  The Board finds these examinations 
provide sufficient findings upon which to determine whether 
service connection is warranted for the veteran's claimed 
disabilities.  This evidence includes psychiatric and 
psychological examinations in recent years, which have ruled 
out a diagnosis of PTSD.  These evaluations were thorough in 
nature.  There is no competent evidence of a current 
diagnosis of PTSD.  Under such circumstances, there is no 
duty to provide another examination or psychiatric opinion. 

As to the veteran's skin disease, in the absence of pertinent 
abnormal skin findings recorded during service or for 
approximately 27 years thereafter, and with no competent 
evidence suggesting a nexus between a current skin disease 
and service, there is no duty to provide a skin examination 
or a medical opinion.  Id.; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003). 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from January 1969 to 
October 1970.  His service personnel records show no medals 
evincing combat duty.  His decorations included the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal with Device.  The veteran 
asserts that he has PTSD due to in-service stressors.  He 
specifically alleges that while in Vietnam, he saw dead 
bodies floating in a river and body bags, and that that a 
friend of his from boot camp was killed there.  The veteran 
also contends that he has a skin rash on his face and arms 
that is related to service. 

The veteran's service medical records are negative for any 
findings relating to a psychiatric disorder, to include PTSD, 
or a skin disease.  His October 1970 separation examination 
includes normal psychiatric and skin examinations. Bilateral 
cervical and groin lymphadenopathy was noted at that time but 
such was not attributed to a skin disease.  In a Report of 
Medical History completed by the veteran in conjunction with 
the separation examination, he indicated that he was in 
"good health."  He also recorded that he has never had a 
skin disease, depression of excessive worry, or nervous 
trouble of any sort.  The October 1972 examination was normal 
with the exception of two 1/2 inch scars on his right hand and 
chin.

The post service medical evidence includes a September 1997 
Agent Orange examination.  Examination of the veteran's skin 
showed redness in his face and chest.  The clinician noted 
that this was probably sunburn.  

In April 2000, the veteran was noted to have eczema on his 
face and arms.  

The veteran also underwent a clinical consultation for PTSD.  
He reported seeing dead bodies of civilians and combatants, 
and having a friend who was killed in Vietnam.  He complained 
of re-experiencing, avoidance of, and arousal related to 
Vietnam experiences.  He stated that they have been going on 
since Vietnam, but recently increased following back surgery 
(with him no longer able to keep busy).  Prior to the 
increase in his symptoms, he was able to function well and 
worked long hours which helped keep his mind off of Vietnam.  
The clinician's impression was that the veteran suffered from 
an anxiety disorder.  The veteran was given a PTSD Program 
Application and scheduled for further psychological testing.  

The veteran underwent further psychiatric assessment in May 
2002.  He reported that he thought he might have PTSD based 
on what a friend had told him.  It was noted that the veteran 
had had a two year enlistment in the Navy as a fireman and 
engineman.  He served aboard LCC 11 USS El Dorado, which was 
a communications ship.  He recalled that the ship operated 
off the coast of Korea and Vietnam; and that it anchored at 
Da Nang and Cam Ranh Bay to unload supplies.  The veteran 
claimed that on one occasion, while transporting personnel to 
shore, he saw a body floating in the water.  He also stated 
that a friend (whom he met in boot camp) was killed in 
Vietnam.  The veteran did not witness the death and was not 
sure when it happened or any other details.  He acknowledged 
that he was not exposed to hostile fire nor subjected to any 
trauma other than these two incidents.  

The veteran also reported that following his (non service 
connected) back surgeries, he has been limited in his 
activities and has not been gainfully employed.  He reported 
being moody and depressed, with feelings of uselessness and 
worthlessness.  He also admitted to having had suicidal 
thoughts in the past.  The veteran denied any present 
suicidal ideation.  He stated that he is a loner and does not 
like to be around crowds.  

Upon examination, the veteran was alert, oriented, friendly, 
and cooperative.  He acknowledged that he sought the current 
evaluation because a friend told him that depression, 
irritability, sleep disturbance, and wanting to avoid crowds 
were symptoms of PTSD.  The psychiatrist noted that the 
veteran appeared "kind of naive about the syndrome".  The 
clinician further noted that the veteran appeared to be more 
affected by depression related to his physical problems 
rather than trauma from Vietnam.  

The veteran underwent a psychological assessment in December 
2002.  He reported a military history consistent with his May 
2002 psychiatric assessment, to include the same stressors.  
The psychologist noted that the veteran was not psychotic and 
that he did not report any suicidal or homicidal ideation.  
The veteran again indicated that he has been disabled since 
he had back surgeries.  The clinician opined that the veteran 
was depressed secondary to medical conditions.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. 

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

PTSD 
A review of the claims file shows no indication of any 
psychiatric symptoms during service or for many years 
thereafter.  The service personnel records do not show that 
the veteran received any medals or decorations evincing 
combat service.   

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  

In this case, the veteran has submitted no supportive 
evidence relevant to his alleged stressors while in Vietnam 
of seeing a dead body floating in the water, seeing body bags 
at the base in DaNang, and of a service buddy being killed in 
Vietnam.  However, the primary impediment to a grant of 
service connection here is the absence of a current diagnosis 
of PTSD.  Even if the veteran's alleged stressors could be 
verified, service connection cannot be granted because the 
veteran has never been diagnosed with PTSD.  He was provided 
an application for a VA PTSD program and referred for a 
battery of tests to determine if he had the claimed disorder 
but those evaluations, to include Psychiatric and 
psychological examinations in May and December 2002, 
respectively, failed to result in a diagnosis of PTSD.  These 
examiners specifically reporting not only that there was no 
such diagnosis but they also provided a rationale or 
explanation for the veteran's post-service psychiatric 
symptoms (physical disability), which had nothing to do with 
his military service.  After undergoing these psychiatric and 
psychological assessments, the veteran was diagnosed with an 
anxiety disorder and he was noted to have been depressed.  It 
is clear that he does not meet the diagnostic criteria for 
PTSD.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In summary, the service medical records are negative for any 
findings attributed to a psychiatric disorder, there is no 
current diagnosis of PTSD, and the only psychiatric diagnoses 
of record are anxiety and depression, which have been 
attributed to non-service related medical conditions, to 
include a postoperative back disability and the lack of 
mobility associated with it.  

It is evidence in reviewing the medical and psychiatric 
evidence of record that the veteran does not meet the 
criteria for a current diagnosis of PTSD.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Rash
The Board notes that the veteran's service medical records 
are negative for any findings relating to a skin rash.  His 
October 1970 separation examination includes a skin 
examination notable only for bilateral cervical and groin 
lumphadenopathy.  In a Report of Medical History completed by 
the veteran himself in conjunction with the separation 
examination; the veteran stated that he was in "good 
health" and he denied ever having had a skin disease.  An 
October 1972 examination was also normal.   

A September 1997 examination of the veteran's skin showed 
redness in his face and chest, which the clinician attributed 
to sunburn.  In April 2000, the veteran was noted to have 
eczema on his face and arms.  There are no further records 
that reflect evaluation or treatment for a skin rash, to 
include on the veteran's face or arms.  The September 1997 
and April 2000 clinicians did not attribute the veteran's 
skin disease to any incident of service.  

The Board finds that with no evidence of a skin rash in 
service or for approximately 27 years thereafter; and with no 
competent evidence suggesting a nexus between a current skin 
disorder (diagnosed as eczema) and service, the claim for 
service connection must be denied.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a skin disease must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

The Board parenthetically notes that, while the veteran has 
not claimed a skin disease due to exposure to herbicides 
while in Vietnam, under 38 C.F.R. § 3.309(e), certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange, which includes 
chloracne or other acneform disease consistent with 
chloracne.  See 38 C.F.R. § 3.309(e).  However, chloracne 
must be manifest within one year after the last exposure to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6).  In this case, 
as noted above, there is no indication of any type of skin 
disease until many years after service and the veteran has 
not been diagnosed with chloracne.  Thus, the issue of 
service connection for chloracne is not raised by the record 
for referral to the RO. 
 

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin rash on the 
veteran's face and arms is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


